Mr. Chief Justice Del Toro
delivered the opinion of the court.
Diaz Brothers brought an action' of unlawful detainer in a municipal court against Francisco Palau and recovered judgment in their favor. The defendant appealed and the *9district court also rendered judgment in favor of tlie plaintiffs, mulcting the defendant in costs. The plaintiffs presented their memorandum of costs, the defendant objected to it and, the court having ruled against him, he appealed to this court.
The Act of 1905 establishing unlawful detainer proceedings expressly provides that in such actions “not more than one appeal shall be allowed in any case.” This being so, there being no appeal from the judgment of the district court, no appeal can be taken from its final order on the question of costs, which amounts to the execution of one of the pronouncements of the judgment. The reasoning contained in the opinion of this court delivered by Mr. ■Justice Franco Soto in the case of Marín v. American Railroad Co., 31 P. R. R. 543, is applicable.
The appeal must be dismissed.

Appeal dismissed.

Justices Alclrey and Hutchison concurred.
Mr. Justice Wolf dissented.
Mr. Justice Franco Soto took no part in the decision of this case. ■